EXHIBIT 10.4

AMENDMENT NO. 1 TO 2005 EQUITY INCENTIVE PLAN

Electro Rent Corporation, a California corporation, (the “Company”) hereby
clarifies and supplements the Company’s 2005 Equity Incentive Plan (the “Plan”)
as set forth below by this first amendment to the Plan (the “Amendment”). This
Amendment is effective as of April , 2012 (the “Effective Date”). Capitalized
terms not otherwise defined in this Amendment are given the meanings ascribed to
such terms in the Plan.

RECITALS

WHEREAS, the Plan was adopted by the Company effective as of August 22, 2005 and
was subsequently approved by Company shareholders;

WHEREAS, the Plan is an omnibus equity compensation plan which provides for the
grant of various stock-based awards (including without limitation Performance
Units) to selected employees, directors and consultants;

WHEREAS, the Plan expressly provides that (i) the Committee has the authority to
interpret the Plan and adopt rules for the interpretation of the Plan and
(ii) the Board has the authority to alter or amend the Plan without shareholder
approval unless required by Applicable Laws; and

WHEREAS, this Amendment is not a material amendment or material modification to
the Plan but rather is just a clarification of certain provisions of the Plan
and accordingly neither Participant consent nor shareholder approval are
necessary.

NOW, THEREFORE, the Committee and the Board each hereby agree that the Plan is
interpreted and supplemented as follows with effectiveness as of the Plan’s
original adoption:

1. Performance Unit Definition. In order to clarify that the defined term
“Performance Unit” also is meant to include a “Stock Unit”, Plan Section 2.25
which currently reads as,

“Performance Unit” means an Award granted to an Employee pursuant to SECTION 8
having an initial value (other than the Fair Market Value of a Share) that is
established by the Committee at the time of grant.,

shall be entirely restated to read as follows:

“Performance Unit” or “Stock Unit” means an Award granted to an Employee
pursuant to SECTION 8 having an initial value (other than the Fair Market Value
of a Share) that is established by the Committee at the time of grant.

 

1



--------------------------------------------------------------------------------

2. Performance Unit Terminology. In order to clarify that the term “Performance
Unit” can also be referred to as a “Stock Unit” and that such terms are
interchangeable, the first sentence in Plan Section 8.1 which currently reads
as,

Performance Units and Performance Shares may be granted to Employees,
Consultants or Directors at any time and from time to time, as shall be
determined by the Committee, in its sole discretion.,

shall be entirely restated to read as follows:

Performance Units (which can also be referred to as Stock Units) and Performance
Shares may be granted to Employees, Consultants or Directors at any time and
from time to time, as shall be determined by the Committee, in its sole
discretion.

3. Performance Goals Terminology. In order to clarify the meaning of the terms
“initial value” and “performance goals” with respect to the award of Performance
Units or Stock Units, Plan Section 8.2 which currently reads as,

Value of Performance Units/Shares. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participants. The time period during which the performance goals must be met
shall be called the “Performance Period”.,

shall be entirely restated to read as follows:

Value of Performance Units/Shares. Each Performance Unit (or Stock Unit) shall
have an initial value that is established by the Committee at the time of grant
(and such initial value shall have a value of zero if not otherwise specified in
the Award Agreement). Each Performance Share shall have an initial value equal
to the Fair Market Value of a Share on the date of grant. The Committee shall
set performance goals (that may consist purely of time-based vesting goals in
the case of Performance Unit or Stock Unit Awards) in its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Performance Units/Stock Units/Shares that will be paid out to the
Participants. The time period during which the performance goals must be met
shall be called the “Performance Period”.

4. Governing Law. This Amendment shall be interpreted, construed and enforced in
accordance with the laws of the State of California.

 

2



--------------------------------------------------------------------------------

5. No Other Modification. Except as provided above in this Amendment, all terms,
provisions, covenants and conditions in the Plan shall remain in full force and
effect and shall not be affected by this Amendment.

IN WITNESS WHEREOF, the Company’s duly authorized officer has hereby executed
this First Amendment to the Plan as of the Effective Date.

 

ELECTRO RENT CORPORATION By:  

/s/ Daniel Greenberg

Name:   Daniel Greenberg Title:   Chief Executive Officer

 

3